Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 1 of 9 PageID #: 1593




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 JOE ANDREW SALAZAR,

    Plaintiff,

    v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

    Defendants

    and

 HTC CORP., and HTC AMERICA, INC.,

    Intervenors.


PLAINTIFF JOE ANDREW SALAZAR’S FIRST MOTION TO COMPEL DOCUMENT
                          PRODUCTION




                                      1
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 2 of 9 PageID #: 1594




       I.      INTRODUCTION

       Pursuant to Fed. R. Civ. P. 37(a), Plaintiff Joe Andrew Salazar moves the Court for an

order compelling Defendants AT&T Mobility LLC, Sprint/United Management Company, T-

Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless and Intervenors HTC Corp. and

HTC America, Inc. (collectively, “Defendants”) to provide complete discovery disclosures

regarding all of Defendants’ revenue and profit in connection with the sale of the HTC One M7,

One M8, and One M9 Phones (the “Accused Devices”) including all services provided for the use

of the phones. As discussed herein, this information is relevant to Salazar’s pleaded claims of

damages and should be produced immediately, in compliance with the Court’s Discovery Order.

       II.     FACTUAL BACKGROUND

       On June 8, 2020, in advance of the Court’s June 10 deadline to substantially complete

document production, Salazar sent a letter to Defendants stating that their disclosures submitted to

date were insufficient. See Salazar 6/8/20 Letter (excerpted) (Ex. A). To assist Defendants,

Salazar provided a listing of categories of items that needed to be produced to cure the deficiencies,

in particular, categories 32-38 directed at Defendants’ financial records. See id. at 2, 5-6.

       After the parties conducted a meet and confer on June 22, 2020, Defendants over the course

of several weeks produced a handful of incomplete and mostly unusable financial records. These

records trickled in until July 14, 2020, when the last document was produced. On August 6, 2020,

Salazar sent a second letter to Defendants addressing deficiencies in their production of financial

information. In this letter, Salazar further clarified items Defendants needed to produce to cure

the deficiencies in their document production, including:

       1. Documents and electronically stored information sufficient to show all revenue
       and profits generated in connection with the sales of the Accused Devices



                                                  2
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 3 of 9 PageID #: 1595




         including all revenue and profits obtained from the services associated with
         the sale and use of the devices from June 1, 2013 through September 30, 2015. 1

         Salazar also requested a second meet and confer. After receiving no response from

Defendants, Salazar sent a follow-up email on August 11, 2020. Defendants responded on August

13 with a letter stating, “we need to better understand the scope of your request and the potential

relevance of responsive documents before we can evaluate your request and provide you with our

position.” Later that day, counsel for Defendants and Salazar had their second meet and confer,

during which they discussed Salazar’s need for records regarding Defendants’ revenue for their

services, and the relevance of these records to Salazar’s theory of damages.

         On August 18, 2020, counsel for Salazar again asked Defendants (1) which, if any,

documents addressed in the 8/6/20 Letter Defendants were going to produce and (2) when these

responsive documents would be produced. Defendants responded, “The carriers are evaluating

your request for service revenue/cost data (and discussing relevant issues with us).” On August

20, Defendants sent an email asking Salazar whether there were “any deposition topics that Salazar

agrees to forego if the defendants can agree to produce service revenue/cost data.” Salazar

answered: “[W]e can’t agree to forego any topics until we see the documents. Once we have them

we may be able to, but we cannot do that now without seeing any documents.” Defendants then

asked that Salazar “reconsider forgoing some of the irrelevant deposition topics if Defendants are

able to agree to produce service revenue/cost data in an accessible form.” 2 On August 21, Salazar

responded, among other things, that if Defendants would confirm whether or not they had any




1
  Salazar further specified four alternative categories of documents Defendants could produce in the unlikely event
that the information in Category #1 was not maintained with specificity.
2
  Attached to their email, Defendants also included a letter responding to the requests in Salazar’s 8/6/20 Letter.
Defendants rejected Salazar’s damages theories, stating that “the requested information regarding [the U.S. carriers’]
services is not relevant to any valid damages theory in this case.” In the letter, Defendants indicated they would not
produce the requested information.


                                                          3
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 4 of 9 PageID #: 1596




documents responsive to the various categories of information identified in Plaintiff’s June 8th

letter, then deposition topics for which there were no responsive documents could be removed.

       On August 24, Salazar once again asked Defendants to confirm whether they would be

producing financial records relating to Defendants’ services and reminded Defendants that “expert

disclosures are currently due in a few weeks.” After receiving no confirmation that Defendants

would produce the requested information, Salazar emailed Defendants on August 26, giving them

one day to “confirm they will produce no later than 8/31 . . . the services revenue/profits identified

in our 8/6 letter.” Salazar stated that in the absence of that confirmation, he intended to file a

motion to compel. On August 27, Defendants responded: “We will keep you posted as soon as we

have answers to your questions, and I anticipate having a report for you by next Wednesday [in

six days].”

       As of the date of this Motion, Defendants have not produced documents responsive to the

categories identified in Salazar’s 6/8/20 and 8/6/20 Letters. As a result of Defendants’ failure to

respond to Salazar’s repeated requests, Salazar’s damages expert lacks sufficient records to

complete his report.

       III.    LEGAL STANDARD

       Rule 26 allows a party to obtain discovery “regarding any nonprivileged matter that is

relevant to any party’s claim or defense.” Realpage, Inc. v. Enterprise Risk Control, LLC, No.

4:16-cv-737, 2017 WL 1165688, at *1 (E.D. Tex. Mar. 29, 2017).

       IV.     ARGUMENT

       Salazar’s requests that Defendants immediately produce all sales and financial records

sufficient to show all revenue and profits generated in connection with the sales of the Accused

Devices, including services, is reasonably calculated to lead to the discovery of admissible




                                                  4
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 5 of 9 PageID #: 1597




evidence. See Fed. R. Civ. P. 26(b)(1); Local Rule CV-26(d); Realpage Inc., 2017 WL 1165688,

at *1. These records are key to Salazar’s “convoyed sales” theory of damages, and without them,

he will be deprived of discovery “that is reasonably necessary to afford a fair opportunity to

develop and prepare the case.” See Fed. R. Civ. P. 26(b)(1), Advisory Committee Notes.

       The “extent of . . . derivative or convoyed sales” is one of the often-cited Georgia–

Pacific factors relevant to a determination of a reasonable royalty rate. Interactive Pictures Corp.

v. Infinite Pictures, Inc., 274 F.3d 1371, 1385-86 (Fed. Cir. 2001) (quoting Georgia–Pacific Corp.

v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)). It is well-established that juries

may “rely on evidence of bundling and convoyed sales in determining the proper scope of the

royalty base” and that doing so is “eminently reasonable.” See Fujifilm Corp. v. Benun, 605 F.3d

1366, 1373 (Fed. Cir. 2010); Interactive Pictures, 274 F.3d at 1385. Here, Salazar may rely on a

convoyed sales theory of damages because (A) the Accused Devices and Defendants’ services

share a close functional relationship and (B) the Accused Devices drove demand for Defendants’

services.

       A.      The Accused Devices and Defendants’ services share a close functional
               relationship.

       In Realtime Data LLC v. NetApp, Inc., a case involving patents relating to different systems

and methods of data compression, this Court allowed the plaintiff’s damages expert to calculate

the royalty base by including “non-patented software/hardware service and maintenance offerings”

because (1) the maintenance offerings were intended to “provide customers with bug fixes, patches

and support for software, as well as hardware maintenance and warranties directly related to . . .

the Accused Products,” and (2) the offerings were “sold ‘bundled’ with certain product offerings

and in many cases [we]re required to be purchased in conjunction with the Accused Products.”

No. 6:16-CV-00961-RWS, 2017 WL 5756863, at *2 (E.D. Tex. Nov. 28, 2017). Thus, the



                                                 5
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 6 of 9 PageID #: 1598




revenues generated from the sale of service and maintenance services constituted convoyed sales

that should also be included in the royalty base. Id.

        In Simo Holdings, Inc. v. H.K. uCloudlink Network Technology Ltd., the court permitted

the plaintiff’s damages expert to calculate the reasonable royalty rate for Defendants’ infringing

mobile WiFi hotspot devices, including a mobile world phone, based on the number of data

packages (or “Daypasses”) sold by Defendants. 396 F. Supp. 3d 323, 337-38 (S.D.N.Y. Aug. 28,

2019). This was because Defendants derived profits from the sale of data to be accessed with its

infringing devices, not from the sale of the hardware itself. Id. at 338. According to the court,

“[t]o suggest that the reasonable royalty should be based only on the Infringing Devices, rather

[than] on the data access that the infringement makes possible, [wa]s simply to ignore economic

reality.” Id.

        Likewise, here, the Accused Devices and Defendants’ services share a close functional

relationship. For example, Claim 2 of Salazar’s patent specifically recites the use of a radio

frequency transceiver for transmitting radio frequency signals (e.g., voice and texting). 3 The two-

way radio communication capability of the Accused Devices permits, e.g., voice and texting. And

because this capability is part of Claim 2 and its depending claims, the services sold by Defendants

allow for the use of certain elements of the patented system. Although Defendants’ services may

not provide for every element of the Salazar patent and are not themselves infringing, they share a

close functional relationship with the Accused Devices such that they constitute convoyed sales

that should be included in the royalty base. See Simo Holdings, 396 F. Supp. 3d at 337-38;




3
  Claim 2 recites: “The communication, command, control and sensing system of claim 1 further comprising: a radio
frequency transceiver coupled to said microprocessor for transmitting to said external devices and receiving
from said devices, radio frequency signals at variable frequencies within a predetermined frequency range and in
accordance with said communication protocols; . . . .” U.S. Patent No. 5,802,467 (Dkt. No. 1, Ex. at col: 26:18-35)
(emphasis added).


                                                        6
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 7 of 9 PageID #: 1599




Realtime Data, 2017 WL 5756863, at *2-4. The sales records for Defendants’ services are thus

highly relevant to Salazar’s claim for damages.

       B.       The Accused Devices drove demand for Defendants’ services.

       Salazar may also rely on a convoyed sales theory of damages because Defendants used the

Accused Devices to promote sales of their services. In Trans-World Manufacturing Corp. v. Al

Nyman & Sons, Inc., the Federal Circuit determined that the profits from the defendant’s

nonpatented eyeglasses could be relevant in determining the amount of a reasonable royalty in a

case involving infringing eyeglass display racks:

       By supplying the patented racks for displaying the eyeglasses, [Defendant] used
       “the patented [invention] in promoting sales of” the nonpatented eyeglasses.
       [Plaintiff] may be able to prove that [Defendant]’s infringing use of the displays
       played an important part in the retail sales of [Defendant]’s eyeglasses.
       Furthermore, the extent of the profits from such sales could be relevant in
       determining the amount of a reasonable royalty. If, for example, sales were
       increased because of the infringing use of the displays, that fact could affect the
       amount of royalties a potential licensee would be willing to pay.

750 F.2d 1552, 1568 (Fed. Cir. 1984). Likewise, in Interactive Pictures, a case involving an image

viewing system, the Federal Circuit allowed the plaintiff’s damages expert to use projected future

sales for all of the defendant’s products as the royalty base, even though only a subset of these

products were accused of infringement. 274 F.3d at 1384. Although not all of the defendant’s

products infringed the asserted patents, the accused products were bundled with sales of the

defendant’s other products and drove the overall sales of these products. Id.

       Similarly, here, Defendants’ services were bundled with sales of the Accused Devices, and

Defendants used these infringing phones to promote sales of their services. The patented features

of the Accused Devices very likely “played an important role” in the sales of Defendants’ services,

and any increase in sales of these services is a fact could affect the amount of royalties a potential

licensee would be willing to pay. See Interactive Pictures, 274 F.3d at 1384; Trans-World, 750



                                                  7
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 8 of 9 PageID #: 1600




F.2d at 1568. Thus, Salazar is entitled to discovery of Defendants’ services records under Rule

26’s broad mandate. See Oppenheimer Fund, 437 U.S. at 351.

       Defendants’ arguments that these records are irrelevant and undiscoverable are unavailing.

Defendants’ 8/20/20 Letter mischaracterizes Salazar’s invention and ignores the economic reality.

Defendants’ mere disagreement with Salazar’s damages theories is insufficient to shield them from

their discovery obligations under Rule 26. As the case law makes clear, Defendant’s arguments

regarding the merits of Salazar’s position are premature and provide no basis for compliance with

the Discovery Order. Salazar’s requests for Defendants’ services records are undoubtedly relevant

to his damages claim, and Defendants, therefore, have no basis for withholding this information.

       V.     CONCLUSION

       For these reasons, Salazar respectfully requests that the Court grant this Motion to Compel.

Dated: August 31, 2020                              Respectfully submitted,

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    PATTON, TIDWELL &
                                                    CULBERTSON, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233

                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC



                                                8
Case 2:20-cv-00004-JRG Document 123 Filed 08/31/20 Page 9 of 9 PageID #: 1601




                                                     1050 30th Street NW
                                                     Washington, DC 20007
                                                     Telephone: (202) 748-8950
                                                     Fax: (202) 318-8958
                                                     dkeyhani@keyhanillc.com
                                                     fstephenson@keyhanillc.com

                                                     Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 31st day of August, 2020.

                                                     /s/Geoff Culbertson
                                                     Geoffrey Culbertson




                             CERTIFICATE OF CONFERENCE

        I certify that Plaintiff Joe Andrew Salazar has complied with the requirements of Local
Rule CV-7(h) and the Discovery Order governing this case. Salazar sent Defendants written
statements outlining their deficient discovery on June 8, 2020 and August 6, 2020. The August 6th
letter was specific to the issue of services revenue and profits. The parties held a telephonic meet
and confer on that subject on August 13, 2020 during which the parties discussed their respective
positions. Darius Keyhani and Geoff Culbertson attended for Plaintiff and at least Fred Williams
and Gil Gilliam attended for Defendants. Defendants responded to Salazar’s August 6, 2020 letter
August 20, 2020 stating the reasons they would not produce the requested items. Though the
parties have had further communications their discussions are at an impasse.




                                                 9
